Citation Nr: 1313542	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a disability of the little (5th) finger of the left hand.

2.  Entitlement to an initial compensable rating for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987, January 2005 to June 2007, and April 2009 to September 2010.  

The record reflects that the Veteran also had a period of active duty thereafter, the dates of which have not been documented in the claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

These matters were remanded by the Board for further development in June 2011.  They have been returned to the Board for further appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran does not have, and has not at any point during the pendency of the claim or appeal had, a left little finger disability that can be service connected. 

2.   The Veteran's right knee chondromalacia has been primarily manifested by subjective reports of his right knee occasionally feeling like it wants to suddenly give out from a sharp and electrical pain, particularly after sitting for a long time, but has been productive of no objective functional impairment or symptomatology on examination including range of motion loss, painful motion, instability, subluxation, or arthritis.

3.  The Veteran's right knee chondromalacia has not at this time since the June 6, 2007, date of service connection approximated slight lateral instability or recurrent subluxation of the right knee, or more closely approximated flexion of the leg limited to 45 degrees than flexion limited to 60 degrees, or extension of the leg limited to 10 degrees than extension limited to 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the little (5th) finger of the left hand have not been met at this time.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012).

2.  The criteria for an initial compensable rating for right knee chondromalacia have not been met at this time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, and 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The asserted disability at issue in this case has not been shown to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in his February 2008 notice of disagreement, the Veteran asserts that he has pain of the left little finger.

Private treatment records reflect that, in October and November 1999, the Veteran was assessed as having a bone cyst on the middle phalanx of the left 5th finger.  It was noted to have become symptomatic two months earlier while the Veteran was lifting weights.  In December 1999, he underwent bone cyst excision and curettage of the left small finger with iliac bone graft surgery.  This left finger problem occurred over ten years subsequent to Veteran's initial period of service from November 1983 to November 1987; the record does not reflect, and the Veteran has not contended, that this left 5th bone cyst, or any other left 5th finger disability, is related to this first period of service.  

April 2004 private treatment records reflect that a history of left finger excision of bone cyst with iliac crest bone graft in December 1999 was noted.  The Veteran denied any problems with his finger, and stated that he was a power lifter and able to run, jump, and participate in all activities as he wished.  The left 5th finger had extensor tendon intact.  X-rays showed healed excision, middle phalanx.  

On VA examination of the left hand in November 2007, extension revealed no swelling or tenderness of the fingers, he could flex metacarpophalangeal joints 90 degrees, proximal interphalangeal joints 90 degrees, and distal interphalangeal joints 45 degrees, and had full extension without pain.  He could pronate the fingers to the proximal crease, and with repetitive motion there was no change in range of motion, coordination, endurance, fatigue or pain level, providing evidence against this claim.  

From December 2009 to April 2010, during a period of service, the Veteran was treated for reports of tingling of the left 5th digit, pain at the elbow, and left inner arm problems.  He reported that while serving in Iraq he began to suffer numbness and pain starting on his inner left arm above the elbow and going down through the inner elbow and forearm, and continuing through part of the left palm into the pinky and ring fingers, which was especially painful when typing.  

Following examination, including electromyography (EMG), the Veteran was diagnosed as having cubital tunnel syndrome.  

In a June 2012 rating decision, the Veteran was granted service connection for cubital tunnel syndrome, with an assigned disability rating of 20 percent, a disability not at issue before the Board, but which cannot be used as a basis to grant service connection for the disability at issue. 

The report of a September 2011 VA examination reflects that the Veteran had a history of enchondroma of the left little finger middle phalanx, excised surgically.  It was noted that in November 1999, while he was not serving in the military, the Veteran was diagnosed with an enchodroma of the left little finger, and that this lesion was removed surgically and a bone graft was placed to stabilize the bone, and that the condition healed well without incident.  

The Veteran reported that while he was serving in the military and when he was deployed to Iraq, he began to notice pain in his left little finger (a fact which is not in dispute), which persisted for number of months but fully resolved, and that he had not had any pain for the last two months.  He reported no flare-ups of the hand.  There was noted to have been no limitation of motion or evidence of painful motion for any fingers or thumbs, even with repetitive testing.  There was no functional impairment of the left little finger.  Hand grip strength was full, and there was no tenderness or pain to palpation for joints or soft tissue of either hand, including thumb and fingers, providing more evidence against this claim.

After reviewing the record, the VA examiner opined that it was unlikely that the Veteran's claimed condition was related to service.  The examiner explained that the record showed that the Veteran had surgical treatment of an enchondroma of the left little finger in 1999 while he was in the military service, and that his condition resolved after he had healed from the surgery without complication or disability.  The examiner further stated that there had been no aggravation of this condition, that the Veteran reported that during his last deployment his left little finger was more sensitive to touch, but that this sensitivity had resolved, and that the finger was no longer sensitive.  The examination of the left little finger was noted to be normal, and the VA examiner stated that the Veteran had no disability related to the left finger, providing more evidence against this claim.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim for service connection must be denied, at this time.

Initially, with respect to the Veteran's periods of service beginning in January 2005, service treatment records do not contain any report of examination for entry into service, or any other record indicating that a preexisting left little finger condition had been noted at the time of the Veteran's entry into service during any period.  Thus, with respect to his left little finger, the Veteran is presumed to have been in sound condition when he entered into these periods of military service.  However, as the weight of the evidence demonstrates that, during the claim or appeal period pertinent to the Veteran's December 2007 claim for service connection, there has been no disability of the little (5th) finger of the left hand, service connection for such claimed disability is not warranted.

The only competent and probative medical opinion of whether there exists any such disability of the left little finger is that of the September 2011 VA examiner, who opined that the Veteran's claimed condition was not related to service, as the left little finger was normal and the Veteran had no disability related to the left finger.  The examiner's findings included that there was no limitation of motion or evidence of painful motion for the finger, even with repetitive testing, was no functional impairment of the left little finger, hand grip strength was full, and there was no tenderness or pain to palpation for joints or soft tissue of the hand or fingers.  Also, while the examiner noted the Veteran's previous enchondroma of the left little finger resulting in surgical removal with a bone graft to stabilize the bone, and that the Veteran reported pain in his left little finger while in service, the examiner also noted that the previous condition with surgery and healed well and without incident, and that the Veteran's reported left finger pain and sensitivity had resolved.  

The Board finds that this opinion is persuasive.  The VA examiner had appropriate medical expertise, reviewed the record, fully examined the Veteran's finger, and considered the Veteran's own given history and reports of current symptomatology in making an opinion.  Also, the examiner's opinion is supported by the evidence of record.  While the record reflects that the Veteran underwent bone cyst excision and curettage of the left small finger with iliac bone graft surgery in December 1999, it reflects that the finger fully healed without any residual problems, and the numerous treatment records available reflect no problems related to the Veteran's 1999 left little finger problems since then.  April 2004 private treatment records reflect that the left 5th finger extensor tendon was intact and X-rays showed healed excision, middle phalanx.  On VA examination of the left hand in November 2007, extension revealed no swelling or tenderness of the fingers, and the Veteran had full range of motion without pain or change of motion, coordination, endurance, fatigue, or pain level with repetitive motion.  

Furthermore, significantly, there is no competent and probative opinion or assessment of record contradicting that of the September 2011 VA examiner, or otherwise supporting the Veteran's claim, and neither the Veteran nor his representative has identified any such evidence. 

The only diagnosed medical disorder or medical findings pertaining to any problems of the left pinky finger during the relevant period are those from December 2009 to April 2010 involving reports of pain and tingling of the left 5th digit, pain at the elbow, and left inner arm problems, attributed to a diagnosis of cubital tunnel syndrome.  Again, in a June 2012 rating decision, the Veteran was granted service connection for cubital tunnel syndrome, with an assigned disability rating of 20 percent; thus, the symptomatology involving such cubital tunnel syndrome that might involve the Veteran's left pinky finger is not relevant to the question before the Board of whether the Veteran has had a separate disability of the left little finger that can be service connected.

The Board acknowledges the Veteran's subjective reports of pain in the left little finger, which, while noted to have resolved at the time of his September 2011 VA examination, were reported by the Veteran to have occurred at various times during the appeal.  The Veteran is competent to report matters within his own personal knowledge, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even assuming the credibility of such reports, and even assuming that such reported pain is not the pain associated with the Veteran's service-connected cubital tunnel syndrome, while the Veteran is competent to report pain, he is not competent to diagnose an orthopedic medical disorder of his left little finger, as such requires more than merely lay observation.  See Barr, 21 Vet. App. 303.  While the Veteran might believe that he has a current medical disability of the left little finger, the question of a current disability in this case extends beyond a diagnosis with unique and readily identifiable features to a layperson, and is one that requires medical expertise to answer.  As such, the Veteran is not competent to address current disability in the present case.

Thus, even assuming that the Veteran's reports of pain in the left little finger are credible, the evidence lacks a currently diagnosed left little finger disability.  Pain alone does not constitute a disability for service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Finally, even assuming, without conceding, that the presumption of soundness has not been rebutted by VA, the question of in-service incurrence or aggravation of a disability and any question of nexus to a current little left finger disability are moot in light of the fact that the Board finds that there has been no disability of the little left finger during the claim or appeal period.  In this case, the weight of the competent and probative evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, any disability for which service connection is sought.  Therefore, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the Board finds that the claim for service connection for a disability of the little (5th) finger of the left hand must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated under Diagnostic Code (DC) 5257 for impairment of the knee characterized by recurrent subluxation or lateral instability.  Under DC 5257, slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under DCs 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

In this case, in the March 2008 rating decision, the RO granted service connection for right knee chondromalacia with a noncompensable rating effective June 6, 2007.  As reflected in his February 2008 notice of disagreement, the Veteran asserts that he has pain of the right knee.

March 2007 service treatment records reflect that the Veteran complained of bilateral knee pain.  He reported that his right knee felt like it wanted to suddenly give out from a sharp, electrical pain that occurred from time to time, about one to two times a week for the past two months, which seemed to occur most often whenever he was going up the stairs.  On examination of the right knee, there was full range of motion, negative anterior/posterior draw, varus/valgus stress, Lachman's, pivot shift, McMurray's, and patellar grind, and no tenderness to palpation over the quadricep/patellar tendon.  X-rays revealed that anterior/posterior and lateral views of the knee demonstrated no acute fracture, malignment or radiodense foreign body, with very mild chondrocalcinosis of the lateral meniscus present, and no suprapatellar effusion. 

The report of a November 2007 VA examination reflects that the Veteran reported occasional pain on the right knee, but worse pain in the left, not using any assistive devices or braces, and no swelling, fatigue, lack of endurance, or incoordination.  On examination, he could flex the right knee 145 degrees and extend to 0 degrees without pain.  He had suprapatellar popping with flexion and extension, but no crepitation.  Collateral and cruciate ligaments were intact, and there were negative Lachman's and McMurray's signs.  With repetitive motion, there was no change in range of motion, coordination, endurance, fatigue, or pain level of the right knee.  The impression was chondromalacia of the right knee.  

A November 2007 VA X-ray report indicates that the right knee showed no evidence of fracture, dislocation, arthritic change, effusion, or other abnormality. 

The report of a September 2011 VA examination reflects that the Veteran reported having pain behind his knee cap that began one to two years before, with gradual onset.  He denied pain at rest, but stated that his right knee caused pain and gave out when he stood up from a sitting position after he had been sitting for more than two hours, but that after standing and walking, the left knee did not have any difficulties.  He stated that these symptoms of pain and sense of instability were variable and unpredictable, and he never knew when it would happen.  He reported being able to walk, ride a bike, and use and elliptical machine without having any right knee symptoms, but that if he tried to run he would have right knee pain.  He reported flare-ups related to the variable symptoms he had with standing.

Range of motion testing revealed flexion of 140 degrees or greater and full extension, with no objective evidence of pain full motion of either and no additional loss with repetition.  The examiner stated that the Veteran did not have any functional loss or impairment of the knee or lower leg, no pain on palpation, and full strength with flexion and extension.  There was no anterior, posterior, or medial-lateral instability, and no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran had never had any meniscal conditions or surgical procedures for a meniscal condition, and no arthroscopic knee surgery.  It was also noted that X-rays did not show evidence of degenerative arthritis, patellar subluxation, or any other significant diagnostic test findings or results.  It was further noted that the Veteran's knee condition did not affect his ability to work.

The examiner stated that the only diagnosable condition was right knee chondromalacia patella, that the right knee had no swelling, redness, or abnormal warmth, and had normal range of motion with no instability, weakness, incoordination, or fatigability on examination.  It was also noted that the Veteran reported no episodes of locking.  It was further noted that his main concern was with standing up after prolonged sitting, and the examiner stated that it was not uncommon for patients with chondromalacia to have abrupt pain when standing up after prolonged sitting, and that while the Veteran's condition did not cause instability, the abrupt pain that could occur with this transition could appear so quickly that it would surprise the patient and cause him to feel unstable, even though there was no real structural instability, providing evidence against this claim. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial compensable rating for right knee chondromalacia must be denied. 

The record reflects that, since the June 6, 2007, date of service connection, the Veteran's right knee chondromalacia has been primarily manifested by subjective reports of his right knee occasionally feeling like it wanted to suddenly give out from a sharp, electrical pain, particularly after sitting for a long time.  However, such knee disability has been productive of essentially no objective symptomatology or functional impairment on examination at any time during the appeals period.  The record has consistently reflected no instability or subluxation on repeated examinations and testing of the knee, no swelling, redness, or abnormal warmth, and full range of motion with extension to 0 degrees and flexion to 140 degrees or greater with no pain, weakness, incoordination, or fatigability on examination, even on repetition.  The September 2011 VA examiner further stated that the Veteran did not have any functional loss or impairment of the knee or lower leg, and no pain on palpation.  Considering this evidence, the Veteran's right knee chondromalacia has not at time since June 6, 2007, approximated even slight lateral instability or recurrent subluxation of the right knee.  Also, it has not more closely approximated flexion of the leg limited to 45 degrees than flexion limited to 60 degrees, or extension of the leg limited to 10 degrees, than extension limited to 5 degrees.  Furthermore, X-rays during this period have shown no right knee arthritis.  Thus, a compensable rating is not warranted under DCs 5257, 5260, 5261, or 5003.  

The Board notes the Veteran's subjective reports of his right knee occasionally feeling like it wanted to suddenly give out from a sharp, electrical pain, particularly after sitting for a long time, and the statement of the September 2011 VA examiner that it was not uncommon for patients with chondromalacia to have abrupt pain when standing up after prolonged sitting, and that while the Veteran's condition did not cause instability, the abrupt pain that could occur with this transition could appear so quickly that it would surprise the patient and cause him to feel unstable, even though there was no real structural instability.  The Board also notes the March 2007 right knee X-rays reflecting very mild chondrocalcinosis of the lateral meniscus present.  However, even assuming the credibility of the Veteran's subjective reports, the Board finds that his left knee disability does not approximate even slight lateral instability.  The record has repeatedly reflected that the Veteran's right knee is not even slightly unstable, despite his reported occasional "feelings of instability" after sitting long periods of time, and, while the September 2011 VA examiner made this statement, the examiner also stated that the Veteran did not have any functional loss or impairment of the right knee or lower leg; such right knee functional loss or impairment would be expected of even slight knee instability or symptoms approximating such.  

Given this, even considering the Veteran's reports, the Board finds that his right knee disability does not approximate even slight instability, as contemplated under DC 5257.  The Veteran's own statements, indicating a feeling that the knee was about to give out rather than a statement that the knee "gives out" only provides evidence against this claim.    

The Board has considered DCs 5256, 5258, 5259, 5262, and 5263.  However, the record does not reflect, and the Veteran has not contended, that any time during the appeal period there has been ankylosis of the right knee, dislocated or removed cartilage of the knee, malunion or nonunion of the tibia and fibula or genu recurvatum of the right knee.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.  The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  The rating codes discussed above specifically pertain to disability of the knee.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  The Veteran's right knee disability has been primarily manifested by subjective reports of his right knee occasionally feeling like it wanted to suddenly give out from a sharp and electrical pain, particularly after sitting for a long time.  However, again, such knee disability has been productive of essentially no objective functional impairment on examination at any time during the appeals period, including range of motion loss or painful motion, instability or subluxation, or arthritis.  Such manifestations are reasonably contemplated by the schedular criteria for a noncompensable rating under the applicable diagnostic codes, discussed above.  The record does not reflect that the Veteran's right knee disability has caused impairment in earning capacity above what would be average for such disability.  

Also, the record does not reflect that the Veteran's disabilities have been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disability.  The September 2011 VA examiner specifically indicated that the Veteran's knee condition did not affect his ability to work, a critical factor in evaluation of "disabilities", in which it is important for the Veteran to understand that disability evaluations are primarily based not on symptoms alone (even if credible), but the impact of the problem on the ability to work.  If there is no impact on the ability to work, the problem is noncompensable.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability; again, the September 2011 VA examiner specifically indicated that the Veteran's knee condition did not affect his ability to work.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial compensable rating for right knee chondromalacia is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection and increased rating claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the present case, required notice was provided by letters dated in October 2007 and January 2008, which informed the Veteran of all the elements required by Pelegrini II and Dingess/Hartman.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations in November 2007 and September 2011.  These examinations and associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who reviewed relevant medical records.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).  

As indicated in the introduction above, the record reflects that the Veteran also had a period of active duty after his listed, verified periods of duty, the dates of which have not been documented in the claims file; however, it was noted in the claims file that the Veteran had been on active duty in July 2011.  The Board notes that service treatment records from any such period have not been associated with the claims file.  However, as discussed above, the basis of the denial of the Veteran's claims is that there exists no current left little finger disability and no objective functional impairment or symptomatology on examination of the right knee including range of motion loss, painful motion, instability, subluxation, or arthritis, based on findings both prior to and following any service in July 2011.  Moreover, there is no indication in the record, including any contention from the Veteran, that any such records might affect his current claims.  Thus, the Board finds that the lack of any such records is not prejudicial to the Veteran in this case, and that the Board can proceed with a final decision on the merits of the claims.  A further remand of this case on this basis does not serve the interests of the Veteran.  If his knee problem becomes worse, he is may reapply for VA benefits.   

Moreover, the RO has substantially complied with the Board's June 2011 remand instructions.  As noted above, the Veteran was provided VA examinations in September 2011 that adequately addressed the Board's questions and, along with the other evidence of record, provided sufficient information to decide the appeal.  While the September 2011 VA examiner did not discuss whether the evidence "clearly and unmistakably" showed that a left little finger disability existed prior to service and was not aggravated by service, the basis of the examiner's opinion was that there was no left little finger disability to be service connected.  Thus, any lack of discussion of in-service incurrence or aggravation of such claimed disability is moot and nonprejudicial to the Veteran in this case.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for a disability of the little (5th) finger of the left hand is denied.

An initial compensable rating for right knee chondromalacia is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


